Citation Nr: 1606622	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  11-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of fractured fourth finger of left hand with traumatic arthritis.

2.  Entitlement to service connection for arthritis of the fifth finger of left hand.

3.  Entitlement to service connection for metallic foreign body in fourth finger of left hand.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral eye disability, to include blindness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother, G. A.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1963 to October 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the RO that, in pertinent part, denied a compensable disability rating for service-connected residuals of fractured fourth finger of left hand with traumatic arthritis; denied service connection for arthritis of the fifth finger of left hand, and for metallic foreign body in fourth finger of left hand; and declined to reopen a claim for service connection for a bilateral eye disability, to include blindness, on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In June 2011, the Veteran and his brother testified during a hearing before RO personnel.  

In November 2015, the Veteran and his brother testified during a video conference hearing before the undersigned.

In regard to addressing a previously denied claim for service connection, the Board is required to make its own determination on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has not worked since June 1993, and that he has been in receipt of Social Security disability benefits since that date.  His Social Security records reflect a primary diagnosis of retinal dystrophy (statutory blindness), which is not service-connected; and reflect that a secondary diagnosis was not established.  While the Veteran recently has indicated that he would be unable to perform some work activities due to his service-connected residuals of fractured fourth finger of left hand with traumatic arthritis, he had not alleged that his service-connected disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issue of a compensable disability rating for residuals of fractured fourth finger of left hand with traumatic arthritis; and the issues of service connection for arthritis of the fifth finger of the left hand, and service connection for metallic foreign body in fourth finger of left hand, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a decision promulgated in December 2005, the Board denied the Veteran's claim for service connection for a bilateral eye disability.  The Veteran did not appeal this decision.  

2.  Evidence associated with the claims file since the December 2005 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating the claim for service connection for a bilateral eye disability, to include blindness.


CONCLUSIONS OF LAW

1.  The December 2005 Board decision, denying service connection for a bilateral eye disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The evidence received since the Board's December 2005 denial is not new and material; and the claim for service connection for a bilateral eye disability, to include blindness, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through an April 2008 letter, the RO notified the Veteran of the requirements for new and material evidence to reopen a previously denied claim, and for evidence raising a reasonable possibility of substantiating the claim; and explained the meaning of the terms "new" and "material."  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also VAOPGCPREC 6-2014. This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the April 2008 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  The Veteran is not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  
 
In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge explained the reasons for the previous denial, obtained testimony concerning the claim to reopen and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis
 
A decision promulgated by the Board in December 2005 denied service connection for a bilateral eye disability, characterized as blindness, on the basis that the Veteran's defective vision pre-existed active service and did not increase in severity during active service; and a bilateral eye disorder manifested by significant glare and decreased visual acuity, especially peripherally, was not related to active service.  The Veteran did not appeal, and the decision is final. 38 U.S.C.A. § 7104. 

A summation of the evidence of record in December 2005 consists of service treatment records, private treatment records and medical opinions, a buddy statement, Social Security records, and a VA examination report and addendum.

Service treatment records at the time of the Veteran's enlistment examination in January 1963 note defective distant and near vision.  Both distant vision and near vision were shown as corrected.  Records show that eyeglasses were ordered for the Veteran in February 1963.  At the time of the Veteran's separation examination in September 1966, the examiner noted that "eye trouble" referred to wearing glasses.  The Veteran also submitted a January 1996 statement from a former service member who had roomed together with the Veteran, and who confirmed that the Veteran had poor eyesight in active service and could not hit the target on the rifle range; that he needed assistance filling out forms; and that he wore very thick glasses.

Private treatment records, dated in August 1993, reveal that the Veteran had radial keratotomy of both eyes in 1989; and that he now complained of significant glare problems and decreased vision.  No change in refraction could improve him.  Intraocular pressure was normal, and funduscopic examination showed retinal changes from myopia.  Records show that the Veteran was referred for evaluation of his retina, and the assessment was mild myopic degeneration.  The private ophthalmologist opined that removal of the Veteran's cataracts would not alleviate his symptoms significantly because the major underlying problem was the cornea scars from the radial keratotomy procedure.

An ophthalmological consultative examination report prepared by the Texas State Disability Determination Services, dated in January 1994, reveals a history of the Veteran's being born with weak eyes; and that because his vision was poor in school, he sat in the front row and wore glasses.  Ophthalmology examination in 1994 revealed that the eyelids and conjunctiva were normal; each iris and lens were normal; each cornea had multiple scars from radial keratotomy surgery; and each peripheral retina had no bone-corpuscular pigmentary changes.  The fundus of the right eye presented as a normal disc, and the fundus of the left eye presented as a normal orange color disc.  Distance visual acuity for each eye with and without correction was 20/200; near visual acuity for each eye with and without correction was "count fingers".  The diagnosis for each eye was some type of retinal dystrophy, probably an atypical case of retinitis pigmentosa; and the prognosis was that the disorder would probably get worse.

Social Security records reflect that the Veteran was awarded disability benefits in 1994 based wholly on a diagnosis of retinal dystrophy.

The report of a December 1998 VA examination reflects a history of refractive error, status-post radiokeratotomy in both eyes in 1989, and reports of poor vision since childhood.  Examination with manifest refraction revealed no improvement in vision.  Visual field examination showed moderate constriction in both eyes.  Slit lamp examination was significant for radiokeratotomy incision scars in both eyes, otherwise unremarkable.  The assessment was questionable history of retinal dystrophy.  The examiner found that the Veteran had decreased visual acuity with a normal retinal electrophysiologic examination; and suggested that the Veteran's decreased vision could be due to the radiokeratotomy scars or to amblyopia present since childhood.
 
In a February 1999 addendum, the VA examiner indicated that there was no description of a retinal examination in the Veteran's medical records, so it was not possible to state whether a retinal dystrophy may have existed before the Veteran's active service.  The VA examiner did opine that the Veteran's myopia and amblyopia were most likely present prior to the start of the Veteran's active service; and opined that neither myopia, nor amblyopia, nor retinal dystrophy were worsened by military service.  Specifically, while noting that retinal dystrophy can worsen with time, the VA examiner explained that there was no evidence of any retinal dystrophy found on examination.  With regard to amblyopia, this was a diagnosis of exclusion; and was not a condition that worsened after childhood.  Lastly, the examiner noted that myopia can worsen with age, and was detected by performing an examination of the Veteran's visual acuity and his refractive error.

Under 38 C.F.R. § 3.303(c), congenital or developmental defects, and refractive error of the eye are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  As myopia is a common refractive error, the condition is not a "disease" or "injury" for purposes of service connection.  See McNeely v. Principi, 3 Vet. App. 357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 522   (1991); see also Dorland's Illustrated Medical Dictionary, 1094, 1349 (28th Edition, 1994).  

Likewise, the examiner found that amblyopia was present since childhood and was not a condition that worsened after childhood.  The U.S. Court of Appeals for Veterans Claims (Court) held that the presumption of soundness does not apply to congenital or developmental conditions, because such conditions are not considered diseases or injuries for VA purposes.  See Quinn v. Shinseki, 22 Vet. App. 390, 396, 397 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

Based on this evidence, the Board concluded in December 2005 that the Veteran's defective vision pre-existed active service and did not increase in severity during active service; and that a bilateral eye disability manifested by significant glare and decreased visual acuity, especially peripherally, was not related to active service.  The Veteran did not appeal, and the decision is final.  38 U.S.C.A. § 7104.  

The present claim was initiated by the Veteran in March 2012.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion.  The evidence of record has not triggered this duty here.  

Evidence added to the record includes statements of the Veteran, contending that the differences noted on examinations at entry and at separation from active service did not reflect improvement of his pre-existing eye condition; and that his active service contributed to his current bilateral eye disability, and that he was now considered legally blind.  In June 2011, the Veteran testified that his corrected visual acuity, as shown at separation, was not accurate; and that his visual acuity had not improved in active service, and that he wore glasses all his life.  The Veteran also submitted a medical treatise article pertaining to visual acuity and refractive errors.  In this regard, the Board notes that refractive errors of the eye are not considered disabilities for the award of VA compensation benefits.  38 C.F.R. § 3.303(c).

In November 2015, the Veteran testified that he refueled aircraft in active service, and that the chemicals from the jet fuel aggravated his eyes.  He testified that he did not get any fuel in his eyes, but all the "fumes and vapors" got into his eyes.  He testified that he did not wear safety devices.  The Veteran also testified that thirteen years after his separation from active service, his eyes started deteriorating and another pair of glasses could not be made.  The Veteran then applied for Social Security disability benefits, and his peripheral vision worsened; and as each year went by, his vision continued to deteriorate.  

None of the additional evidence submitted demonstrates aggravation of a pre-existing eye disease.  Nor has the Veteran submitted competent medical evidence to support his contention that a current bilateral eye disability, to include blindness, was caused by disease or injury in active service-to specifically include fumes and vapors getting into his eyes.  The evidence previously of record reflects that the Veteran's cataracts and his current bilateral eye disability manifested by significant glare and decreased visual acuity have developed more than two decades after his separation from active service, and otherwise have not been associated with his active service.  In essence, the competent evidence of record establishes that the scarring on each cornea is considered to be a residual of the radiokeratotomy in both eyes in 1989.

The Veteran is not shown to be competent to establish a diagnosis, or to specify the diagnostic criteria of any current bilateral eye disability, to include blindness; or to relate such disability to active service.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He does not meet any of the three exceptions for competent lay evidence as listed under Jandreau. 
 
Although the newly submitted evidence is new in that it was not previously of record, what is missing to award service connection is competent medical evidence that links a current bilateral eye disability (other than developmental or refractive error) to an in-service incident-specifically, fumes and vapors getting into his eyes-or other incident of active service.  The Veteran previously reported that his visual acuity had not improved in active service, as documented in service treatment records.  Again, any decrease or increase in his visual acuity during active service pertains to refractive error, which is not material for purposes of reopening his claim for service connection for a current bilateral eye disability.  In this case, aggravation of a pre-existing eye disability during active service-other than a common refractive error-has not been demonstrated.  Hence, the evidence is not material for purposes of reopening the claim.

The Board finds the Veteran's testimony to be cumulative of statements made previously and thus not new and material.  Absent competent medical evidence that links a current bilateral eye disability, to include blindness, to active service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for a bilateral eye disability is not reopened.


ORDER

New and material evidence has not been received; the claim for service connection for a bilateral eye disability, to include blindness, is not reopened.


REMAND

Arthritis of the Fifth Finger of Left Hand

The Veteran contends that his arthritis of the left fifth (little) finger is related to the injury in service which resulted in the service-connected residuals of fractured fourth finger of left hand with traumatic arthritis.

Service treatment records show that the Veteran mashed two fingers of his left hand in May 1963-i.e., the third and fourth digits; and that he fractured the left fourth digit.

A VA (contract) examiner in March 2008 diagnosed osteoarthritis left ring and fingers; objective factors included tenderness, pain, and limited motion.  The examiner also opined that the arthritis found in the left fourth and fifth digits resulted from the service-connected residuals of fractured fourth finger of left hand.  In support of the opinion, the examiner reasoned that osteoarthritis commonly followed traumatic injury.

In June 2011, the Veteran testified that the left fifth finger also was impacted in the injury in service in May 1963, although it was not as bad as the left fourth finger and was not fractured.  He testified that he did not use a splint on the left fifth finger, but indicated that the finger indeed was "wrapped."

In November 2015, the Veteran testified that his left fourth digit and left fifth digit hurt all the time.  

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  Accordingly, an examination is required to obtain a medical opinion as to whether it is at least as likely as not that the Veteran's current arthritis of the fifth finger of left hand is related to an incident of service or to a service-connected disability.

Metallic Foreign Body in Fourth Finger of Left Hand

X-rays taken in May 1963 revealed an undisplaced fracture of the tuft of the phalanx.  At that time the Veteran was undergoing drainage of a hematoma, and the left fourth finger was placed in a metal finger splint for a two-week period.  X-rays taken in June 1963 showed that the fragments were in good alignment with minimal callus laid down. 

During a December 1998 VA examination, the Veteran reported a history of smashing his left fourth finger against a dumpster, and of significant pain in this area, and of treatment with a metal splint.  Radiographs at that time demonstrated metallic debris in the ulnar aspect of the tympanum, as well as healed fracture in the distal phalanx of the left fourth finger.  Specifically, X-rays revealed tiny radio-opaque foreign bodies within soft tissues, located just lateral to the distal phalanx of the ring finger and metacarpal bone of the little finger.  Diagnoses included residual metallic foreign body that is mildly symptomatic in the tip of the fourth finger of the left hand.

X-rays taken in March 2008 revealed a deformity of the distal tuft of the left fourth phalanx; and within the palmar soft tissues of the ulnar side of the distal phalanx of the left fourth digit, there was a small radiopaque foreign body.
 
In June 2011, the Veteran testified that the metal entered his finger when he crushed his hand against the metal dumpster in service.  

A VA examiner in October 2011 could not specify as to the etiology of metallic fragments in the X-rays, without mere speculation.

There is no competent opinion regarding whether the Veteran's current metallic foreign body in fourth finger of left hand is part and parcel of, or related to the injury in service which resulted in the residuals of fractured fourth finger of left hand with traumatic arthritis.  The Board cannot resolve this matter without further medical clarification.

Residuals of Fractured Fourth Finger of 
Left Hand with Traumatic Arthritis 

X-rays taken of the Veteran's left hand in March 2008 revealed degenerative changes.  The diagnosis was osteoarthritis of the left ring (fourth) finger, objectively evidenced by joint tenderness and limited range of motion.  

During an April 2008 VA (contract) examination, the Veteran reported that his left hand hurt whenever he did everyday activities.  He reported difficulty tying shoelaces and fastening buttons with the left hand.  Examination revealed that the muscle injury involved bone damage to the distal phalanx of the left ring finger; and did not involve tendon damage, joint damage, and nerve damage.  The Veteran reported loss of strength, weakness, easy fatigability, and pain.  He reported no impairment of coordination, or inability to control movement.  He was able to keep up with his normal work requirements.  Hand dexterity examination revealed that the left hand fingertips approximated the proximal transverse crease of the palm; and that the measurements between the tip of the left thumb and the tip of the fingers of the left hand were 0 (zero) centimeters.  Left hand strength was slightly reduced.  The examiner noted that joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination following repetitive use.

VA records show an assessment of loss of motion ring finger in September 2010.

During an October 2011 VA examination, the Veteran complained of pain over the dorsal aspect of the left ring finger digit with a decreased power grip or when making a full fist; and reported that the finger became painful with cold exposure.  He reported difficulty doing exercises, picking up boxes, or grabbing garbage bags.  Examination revealed an overall decrease in left hand strength and dexterity.  Current symptoms included pain, limited motion, swelling, deformity, weakness, and stiffness of the left ring finger.  Flare-ups occurred weekly with activity, and were described as "moderate," and resulted in mild functional impairment.  The service-connected disability had a mild effect on chores and exercise; and no effect on shopping, sports, recreation, travel, feeding, bathing, dressing, toileting and grooming.  

The report of an April 2015 VA examination reflects flare-ups of pain and stiffness that impact the function of the Veteran's left hand occurring approximately eight to twelve times per year.  The examiner noted tenderness to the volar aspect of the metacarpal phalangeal joint of the Veteran's left ring finger.  Muscle strength was normal; there was no ankylosis.  The examiner indicated the disability did not impact the Veteran's ability to work.

In November 2015, the Veteran testified that he still took medication every day because his left hand ached much of the time, particularly when using the lawn mower and other activities.  He is competent to describe his symptoms.

While there appears to be both deformity of the distal phalanx of the left ring finger and tenderness to the volar aspect of the metacarpal phalangeal joint, there is no competent opinion of record as to whether the osteoarthritis of the left ring (fourth) finger involves two or more minor joint groups; and whether there are occasional incapacitating episodes.  As such, the Board cannot resolve this matter without further clarification.  Where the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 (1993).  

Under these circumstances, the Veteran should be afforded another VA medical examination to determine the nature and extent of residuals of fractured fourth finger of left hand with traumatic arthritis, prior to adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the extent and severity of residuals of fractured fourth finger of left hand with traumatic arthritis, including any functional impairment caused by pain or weakness and/or incapacitating episodes; and to identify all current disability underlying the Veteran's complaints of arthritis of the fifth finger of left hand and of the metallic foreign body in fourth finger of left hand, and the likely etiology of each disease or injury. The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Specifically, the examiner should identify all affected joints, and indicate:

(a) Whether there is limitation of motion or painful motion associated with residuals of fractured fourth finger of left hand with traumatic arthritis; 

(b) Whether pain, weakened movement, excess fatigability, incoordination, and/or pain on movement significantly limits functional ability during flare-ups or when the joint(s) is used repeatedly over a period of time and if so please provide information concerning whether such results in additional limitation of motion; 

(c) Whether there are occasional incapacitating episodes; and 

(d) Whether osteoarthritis involves multiple joints of the left ring (fourth) finger.

In addition, the examiner should review the service treatment records and post-service records, and offer opinions as to:

(e)  Whether it is at least as likely as not (50 percent probability or more) that arthritis of the fifth finger of left hand is the result of disease or injury incurred during active service-specifically, to include the May 1963 in-service injury, as credibly reported by the Veteran; and the Veteran's account of continuing symptoms of pain since then.

(f)  Whether it is at least as likely as not (50 percent probability or more) that the metallic foreign body in fourth finger of left hand is the result of disease or injury incurred during active service-specifically, to include the May 1963 in-service injury, as credibly reported by the Veteran; and the Veteran's account of continuing symptoms of pain since then.
  
An explanation of the underlying reasons for any opinions offered must be included.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The examiner is also advised that the Veteran is competent to report observable symptoms he experienced in service and after service, regardless of the lack of documented complaints in the service treatment records.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  After ensuring that the requested actions are completed, the RO or VA's Appeals Management Center (AMC) should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


